MEMORANDUM **
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). We review non-discretionary eligibility determinations for relief from removal in immigration proceedings de novo. See Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1145 (9th Cir. 2002). We agree that petitioner’s convictions render him ineligible for adjustment of status. See 8 U.S.C. § 1255(a); Cardenas-Uriarte v. INS, 227 F.3d 1132, 1136 (9th Cir.2000). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal remains in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.